IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Milton Hershey School,                  :     CASE SEALED
                         Petitioner     :
                                        :
              v.                        :     No. 665 C.D. 2019
                                        :
Pennsylvania Human Relations            :
Commission,                             :
                      Respondent        :


PER CURIAM                            ORDER

     NOW, February 27, 2020, it is ordered that the above-captioned
Memorandum Opinion, filed February 11, 2020, shall be designated OPINION and
shall be REPORTED.